441 F.2d 1167
UNITED STATES of America, Plaintiff-Appellee,v.Arnold STONEHILL, Michael Gruber, Defendants-Appellants.
No. 26586.
United States Court of Appeals, Ninth Circuit.
May 11, 1971, Rehearing Denied June 21, 1971.

Paul Caruso, Beverly Hills, Cal., for appellants.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief, Crim.  Div., Michael J. Lightfoot, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, DUNIWAY, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellants Stonehill and Gruber appeal from their convictions for violations of 26 U.S.C. 4705(a) (sale of cocaine without an order form).  They challenge the sufficiency of the evidence to sustain their judgments.


2
We have examined the evidence in the light most favorable to the Government, and we conclude that the evidence is ample to support the convictions.  (United States v. Nelson (9th Cir. 1969) 419 F.2d 1237.)  Although neither appellant personally participated in the transfer of cocaine, there was sufficient evidence from which the jury could properly have concluded that the transferor was appellants' agent.


3
The judgments are affirmed.